DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant arguments set forth under the heading “Remarks” that the prior art fail to teach or suggest the specific feature of wherein "on at least one of the four surfaces, the laminate includes a protrusion in which the exposure region protrudes outward, and the first external electrode covers the protrusion"(see pages 4-6) this has been carefully evaluated and found to be persuasive.  Therefore, the previous rejection is hereby withdrawn.   Further, the closest prior art reference to Akazawa (US 8687344) discloses the capacitor device assembly where the protrude is a combine of a base layer 43 and plate film layer 43 but lacking of the features of a protrusion in which the exposure region protrudes outward, and the first external electrode covers the protrusion as required by the instant claims.   Accordingly, claims 5-7 are found to be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt